Citation Nr: 0607713	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  03-13 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a separate evaluation for right lower 
extremity neuropathy.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Taylor, Counsel




INTRODUCTION

The veteran had active service from September 1964 to August 
1967, and from October 1990 to May 1991.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2002 rating decision of the 
Waco, Texas, VA Regional Office (RO).  

This case has previously come before the Board.  In May 2005, 
the matters were remanded to the agency of original 
jurisdiction (AOJ) for additional development.  The case has 
been returned to the Board for further appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This case was previously before the Board and was remanded.  
At that time, the Board noted that a 2003 examination was 
inadequate.  Thereafter, additional examinations were 
conducted.  A physician's assistant commented that more 
likely, the right leg pain was coming from facet joint 
disease and not a hemangioma.  However, in the same 
paragraph, he noted that the right leg and calf pain was not 
determined.  An electromyography (EMG) was interpreted as 
being non-diagnostic, but this was not surprising to the 
examiner because of the age of the problem.  

The EMG neither rules in or out a neurologic impairment.  The 
opinion of the physician's assistant reflects a conflicting 
opinion, except to the extent that the examiner did not know.  
The record is inadequate.  Accordingly, the case is REMANDED 
for the following action:

The AOJ should schedule the veteran for a 
neurologic examination of the right lower 
extremity by a physician, preferably a 
neurologist.  The examiner is requested to 
confirm or refute the presence of a 
neurologic impairment of the right lower 
extremity, and if present, whether there 
is any relationship to the veteran's low 
back disability.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


